*210Dissenting Opinion by
Mr. Justice Cohen :
I' am in complete agreement and accord, with the conclusion of the majority that the hearing required in the revoking of a parole need only be summary in character. This does not mean, however, that appellant or any similarly situated parolee is without rights. Since a technical parole violator is given credit only for the time that he serves on parole in. good standing and receives no credit for time during which he is delinquent, he is in effect serving double timé for the period during which he is delinquent. The period of delinquency is added to the time he must serve until, his sentence is completed.
In order to assure that a parolee is penalized by this form of double sentence for only the actual period of his delinquency, the Pennsylvania State Board of Parole (Board) must provide him with written notice of the nature and time of the alleged parole violation a reasonable time before the hearing. Without formal notification of this nature, a parolee is in essence being required to prepare a full justification of every action and an accounting for every minute spent on parole. See Notes, 65 Harv. L.R. 309 (1951). Notice enables the parolee to prepare adequately to meet the contentions of the Board and thereby avoid the imposition of any unwarranted increase in the time which he must serve.
In the instant cáse appellant was not given any formal notification of the nature or time of the alleged parole violations which resulted in his being taken into custody. The fact that his parole agent had an interview with him subsequent to his arrest and informally told him of the reasons for his apprehension does not satisfy the requirement of formal notification. Board may have added to or changed the formal charges against appellant at the hearing. Board’s failure to provide this normal procedural safeguard was error.
*211While we thoroughly agree with the majority’s position that revocation hearings should be informal, we do not equate informality with the right to confront a parolee with the charges against him for the first time at the very hearing at which he is attempting to exonerate himself.
Accordingly, since appellant never received prior formal notice of either the nature of his violations or of the time of their occurrence, he is now entitled to a new hearing within a reasonable time after receipt of such notice.